Exhibit 10.2
TERMINATION AGREEMENT
          This TERMINATION AGREEMENT dated as of July 4, 2011 (this “Agreement”)
is by and among Southern Union Company, a Delaware corporation (the “Company”),
Energy Transfer Equity, L.P., a Delaware limited partnership (the “Parent”), and
Eric D. Herschmann (“Consultant”).
          Reference is made to that certain Consulting Agreement dated as of
June 15, 2011 by and among the Company, the Parent and Consultant (the
“Consulting Agreement”). Pursuant to Section 15 of the Consulting Agreement, the
Company, the Parent and Consultant wish to amend and, at the same time,
terminate the Consulting Agreement.
          Accordingly, the Company, the Parent and Consultant hereby agree as
follows:
          SECTION 1. Termination. Effective as of the date hereof, the
Consulting Agreement shall immediately terminate.
          SECTION 2. Release of Claims. Each party hereto does, for itself and
for its successors and assigns, hereby agree to waive, release, relinquish and
forever release the other parties hereto and their successors and assigns of and
from all obligations, covenants, agreements, promises, claims, demands,
liabilities and causes of action whatsoever set forth in or arising under the
Consulting Agreement.
          SECTION 3. Amendment. This Agreement may not be amended or any
provision hereof waived or modified except in writing signed by each of the
parties hereto.
          SECTION 4. Successors and Assigns. This Agreement shall be binding on
and inure to the benefit of the parties hereto and their respective successors
and assigns.
          SECTION 5. Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
          SECTION 6. Execution of Counterparts. This Agreement may be executed
by the parties hereto in separate counterparts (or upon separate signature pages
bound together into one or more counterparts), each of which, when so executed
and delivered, shall be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of an executed signature page
to this Agreement by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.
[signature page follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first written above.

            ENERGY TRANSFER EQUITY, L.P.
      By:   /s/ John W. McReynolds         Name:   John W. McReynolds       
Title:   President and Chief Financial Officer        SOUTHERN UNION COMPANY
      By:   /s/ George Lindemann         Name:   George Lindemann       
Title:   Chairman and CEO        Eric D. Herschmann
      /s/ Eric D. Herschmann                

[Signature page to the Termination Agreement (Consulting)]

 